Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 4/25/2022, Applicant amended claims 1 and 10-11 and added new claims 21-24.  Therefore claims 1-24 are pending.


Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: While Barbely (US Pub. 2018/0128099 A1), the closest prior art submitted in the RCE of 6/17/2022, claims employing different rotational speeds; i.e. claims 26, for example “rotating the rotor in a first rotational direction at a first rotational speed relative to the stator from a first position … to a second position, … and further rotating the rotor in the first rotational direction at a second rotational speed that is different than the first rotational speed from the second position to a third position, …wherein rotation of the rotor in the first rotational direction from the first position to the third position generates a pressure,” and   Anderson, (USP 3,764,968), Abstract, discloses “Control means are also provided for alternately reversing the motor whenever the rotational speed of the motor significantly decreases,”  neither Barbely,  Liu, nor the remaining prior art of record discloses, “wherein the oscillatory manner is an oscillation of the at least one obstructing element between the first blocking angle position and the second blocking angle position such that at the first and second blocking angle position a direction of rotation of the rotor is changed, and wherein the rotational velocity of the at least one obstructing element at the middle position is larger than the rotational velocity of the at least one obstructing element at the first blocking angle position or the second blocking angle position”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687